Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (““Amendment”) TO THE EMPLOYMENT AGREEMENT (“Agreement”) dated
November 4, 1996 is made on this 28th day of December, 2008 (the
“Effective Date”), by and between AVI BioPharma, Inc., an Oregon corporation,
with its principal office at 1 SW Columbia Street, Suite 1105, Portland, OR
97258 (“Company”), and Dwight Weller, Ph.D. (“Employee”).

RECITALS:

The Company has entered into an employment agreement with the Employee.

Section 409A was added to the Internal Revenue Code of 1986 (“Section 409A”)
regulating “deferred compensation.” Treasury Regulations and IRS rulings issued
under Section 409A recently became effective and to avoid adverse tax
consequences such regulations and rulings require amendments to be made to
agreements that contain “deferred compensation” as defined under Section 409A.

The Agreement contains provisions that may be impacted by Section 409A.

NOW, THEREFORE, in consideration of the mutual benefits contained herein, the
parties hereby agree to amend the Agreement as follows:

AMENDMENT TO AGREEMENT:

1. Provisions of Agreement Effective. Except as specifically modified by this
Amendment, the provisions of the Agreement are unchanged and remain fully
effective. This Amendment is part of the Agreement and from this date references
to the Agreement will include this Amendment.

2. Compliance with Section 409A. It is the intention of the parties that no
payment or entitlement pursuant to the Agreement will give rise to any adverse
tax consequences to the Employee or the Company with regard to Section 409A.
This Amendment and the Agreement shall be interpreted to that end and consistent
with that objective. The Company and the Employee shall, to the extent necessary
to comply with Section 409A and permitted thereunder, agree to act reasonably
and in good faith to mutually reform the provisions of the Agreement to avoid
the application of the additional tax and interest under Section 409A(a)(l)(B),
provided that any such reformation shall not require an additional financial
obligation by the Company.

3. Delayed Payments for Specified Employees. Notwithstanding any other provision
in the Agreement, if the Employee is a “Specified Employee,” under Treasury
Regulation Section 1.409A-1(i), on the date of termination, to the extent
required by Section 409A no payment of any “deferred compensation,” under
Treasury Regulation Section 1.409A-1(b), shall be made to the Employee during
the period from the date of termination until the six (6) month anniversary of
the date of termination. If any payment to the Employee is delayed pursuant to
the foregoing sentence, such payment instead shall be made on the first business
day

 

1 – AMENDMENT TO EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

following the expiration of such six (6) month period or, at such earlier date
as allowed under Section 409A for events such as death, disability,
unforeseeable emergency or any other reason permitted under Section 409A.

IN WITNESS WHEREOF, the Company has caused this Amendment to he signed by its
duly authorized representative, and the Employee has hereunder set his/her name
as of the date of this Amendment.

 

COMPANY:     AVI BioPharma, Inc.       By:   /s/ Leslie Hudson       Its:  
President & CEO

 

EMPLOYEE:     /s/ Dwight Weller     Dwight Weller, Ph.D.

 

2 – AMENDMENT TO EMPLOYMENT AGREEMENT